Citation Nr: 1228046	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  05-11 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a granuloma, claimed as residuals of asbestos exposure.

2.  Entitlement to an initial rating in excess of 10 percent prior to September 1, 2005, and in excess of 20 percent from September 1, 2005, for right sacroiliitis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977 and from November 1983 to September 2000.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, and a January 2004 rating decision of the VA RO in Providence, Rhode Island.

On his April 2005 VA Form 9, the Veteran requested a Board hearing at the RO.  In November 2005 correspondence, however, he indicated that he wished to withdraw his request for a hearing before the Board.  Thus, his request for a hearing before a member of the Board is considered withdrawn.  See 38 C.F.R. § 20.704 (2011).

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either substantively duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

Concerning the Veteran's original claim for service connection for residuals of asbestos exposure, the United States Court of Appeals for Veterans Claims (Court) issued a decision that held the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has accordingly recharacterized the issue of entitlement to service connection for residuals of asbestos exposure as noted on the title page based on the medical evidence of record, per Clemons.


FINDINGS OF FACT

1.  The Veteran was exposed to asbestos while on active duty.

2.  The Veteran presently has a lung granuloma that developed while he was on active duty.

3.  Prior to September 1, 2005, the Veteran's service-connected low back disability was manifested by pain and forward flexion greater than 85 degrees, but the limitation of motion did not more nearly approximate moderate than mild, the intevertebral disc syndrome did not more nearly approximate moderate than mild, and neither muscle spasm on extreme forward bending, loss of lateral spine motion, listing of the whole spine to the opposite side, positive Goldthwaite's sign, nor abnormal mobility on forced motion was present.

4.  From September 1, 2005, the Veteran's service-connected low back disability has been manifested by painful forward flexion of the thoracolumbar spine greater than 85 degrees and incapacitating episodes that required bed rest prescribed by a physician totaling six days during a 12 month period, but ankylosis was not present.

5.  The Veteran has no neurological impairment due to the service-connected low back disability.


CONCLUSIONS OF LAW

1.  A lung granuloma was incurred during active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for an initial rating in excess of 10 percent for service-connected right sacroiliitis have not been met for the period prior to September 1, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a , Diagnostic Codes 5292, 5294, 5295 (2003); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, Diagnostic Codes 5235-5243 (2011).


3.  The criteria for an initial rating in excess of 20 percent for service-connected right sacroiliitis have not been met during the period beginning September 1, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7 , 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was mailed letters in February 2003, October 2005, and June 2008 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The June 2008 letter provided him with appropriate notice with respect to the disability-rating and effective-date elements of his claims.

Although the Veteran was not provided complete notice with respect to his claims until after the initial adjudication of the claims, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

The Veteran has been afforded VA examinations, most recently in December 2006 and May 2009.  In July 2010, the Board remanded the claims for the performance of additional VA examinations.  Thereafter, the Veteran was scheduled for VA examinations in July 2010, August 2010, and November 2010.  A December 2010 VA form 21-0820 documents that the Veteran did not respond to phone calls and letters that were sent to him informing him of the time and place of the scheduled examinations.  The duty to assist is not a one-way street.  A veteran cannot passively wait for assistance in those circumstances where his cooperation is needed for evidentiary development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).)  Notably, the Veteran has not asserted that he was not informed of the time and place of the scheduled examinations.  The Board has reviewed the AMC's efforts to schedule the Veteran for the requested VA examinations and finds that there has been substantial compliance with the requirements articulated in the Board's prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Accordingly, the Board will address the merits of the Veteran's claims.  

General Legal Principles

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R.    § 3.303(b).



Disability Rating

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson, 12 Vet. App. 119; Hart v. Mansfield, 21 Vet. App. 505 (2007). 

As a preliminary matter, the Board notes that during the pendency of this claim, the criteria for rating disabilities of the spine were twice revised effective September 23, 2002, and effective September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  The criteria for intevertebral disc syndrome under Diagnostic Code 5293 that became effective on September 23, 2002, contain notes addressing the definition of incapacitating episodes and addressing rating procedure when intevertebral disc syndrome is present in more than one spinal segment.  These notes were omitted when the criteria for intevertebral disc syndrome were reclassified as Diagnostic Code 5243, effective on September 26, 2003.  This omission was apparently inadvertent and was corrected by 69 Fed. Reg. 32,449, 32,450 (June 10, 2004).  The correction was made effective from September 26, 2003.

The Board notes that in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit  (Federal Circuit) overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent that it conflicts with the precedents of the United States Supreme Court (Supreme Court) and the Federal Circuit.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991). 

In VAOPGCPREC 7-2003, the General Counsel held that Karnas is inconsistent with Supreme Court and Federal Circuit precedent insofar as Karnas provides that when a statute or regulation changes while a claim is pending before VA or a court, whichever version of the statute or regulation is most favorable to the claimant will govern unless the statute or regulation clearly specifies otherwise.  The General Counsel held that the rule adopted in Karnas no longer applies in determining whether a new statute or regulation applies to a pending claim.  The General Counsel indicated that pursuant to Supreme Court and Federal Circuit precedent, when a new statute is enacted or a new regulation is issued while a claim is pending before VA, VA must first determine whether the statute or regulation identifies the types of claims to which it applies.  If the statute or regulation is silent, VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely retroactive effects.  If applying the new provision would produce such retroactive effects, VA ordinarily should not apply the new provision to the claim.  If applying the new provision would not produce retroactive effects, VA ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed the revised rating criteria.  The revised rating criteria would not produce retroactive effects since the revised provisions affect only entitlement to prospective benefits. Therefore, VA must apply the new provisions from their effective date. 

In the instant appeal, the Veteran is in receipt of a 10 percent rating prior to September 1, 2005, and a 20 percent rating from September 1, 2005, which represent the initial rating assignments.

Under the criteria in effect prior to September 23, 2002, intevertebral disc syndrome warrants a 10 percent evaluation if it is mild.  A 20 percent evaluation is warranted if it is moderate with recurring attacks.  A 40 percent evaluation is authorized for intevertebral disc syndrome if it is severe with recurrent attacks and intermittent relief.  A 60 percent evaluation is warranted for pronounced intevertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002). 

Under the criteria which became effective September 23, 2002, intevertebral disc syndrome is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  An incapacitating episode is a period of acute signs and symptoms due to intevertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003). 

Under the criteria in effect prior to September 26, 2003, lumbosacral strain warrants a noncompensable rating if there are slight subjective symptoms only.  A 10 percent rating is warranted for characteristic pain on motion.  A 20 percent rating is warranted if there is muscle spasm on extreme forward bending, and loss of lateral spine motion, unilateral, in a standing position.  A 40 percent evaluation is warranted for severe lumbosacral strain with listing of the whole spine to the opposite side; positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003). 

Under the criteria in effect prior to September 26, 2003, sacro-iliac injury and weakness are evaluated under Diagnostic Code 5295.  38 C.F.R. § 4.71a, Diagnostic Code 5294 (2003).

Under the criteria in effect prior to September 26, 2003, limitation of motion of the lumbar spine warrants a 40 percent evaluation if it is severe, a 20 percent evaluation if it is moderate, or a 10 percent evaluation if it is slight. 38 C.F.R. § 4.71a , Diagnostic Code 5292 (2003).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40  concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Effective September 26, 2003, the criteria for evaluating disabilities of the spine were revised with reclassification of the diagnostic codes.  These reclassified diagnostic codes include 5237 (lumbosacral or cervical strain), 5242 (degenerative arthritis of the spine), and 5243 (intevertebral disc syndrome).  Reference is made to Diagnostic Code 5003 for degenerative arthritis of the spine and to the formula for rating intevertebral disc syndrome based on incapacitating episodes with instructions to apply the higher evaluation when all disabilities are combined. 

The September 2003 criteria provide a general rating formula for diseases and injuries of the spine (for diagnostic codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intevertebral Disc Syndrome Based on Incapacitating Episodes) with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury.  In pertinent part, they provide that a 10 percent rating is assignable for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees.  A rating of 20 percent is assignable for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assignable where forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.

Under revised Diagnostic Code 5293 and new Diagnostic Code 5243, intevertebral disc syndrome (preoperatively or postoperatively) is evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intevertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under the criteria in effect throughout the period of this claim, complete paralysis of the sciatic nerve warrants an 80 percent evaluation; with complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost. Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild. 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002);     38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Factual Background and Analysis

Granuloma, claimed as Residuals of Asbestos Exposure

The service treatment records show that a granuloma developed while the Veteran was on active duty.  An X-ray report from April 1987 reflects that the Veteran's lungs were well expanded and clear; the radiologic interpreter opined that the Veteran had a normal chest.  An X-ray performed at a private facility in December 1995 reflects that the pulmonary vasculature was within normal limits.

A CT report from January 1996 indicates that the Veteran had a calcified nodule within the left upper lung lobe.  The interpreting doctor opined that the CT report suggested granulomatous disease.  In March 1996, another doctor opined that the CT suggested granulomatous disease.  A radiology report from July 1997 notes the presence of a small nodular density in the left mid-lung field.  

In February 1998, the Veteran filled out DD form 2493-1 ("Asbestos Exposure:  Part 1-Initial Medical Questionnaire").  The Veteran indicated that he had a white spot on his lung.

On VA examination in August 2000, an X-ray study revealed evidence of old granulomatous disease.  A VA radiology report from February 2002 reflects the presence of a dense nodule in the left lung field.  The interpreting radiologist opined that the nodule most likely represented a granuloma.  The radiologist also found evidence of hilar calcifications and other peripheral granulomas.  A March 2003 follow-up record documents the presence of a left upper lobe granuloma.

In January 2005, the Veteran remarked that the building that he worked in for approximately eight years while on active duty was sealed off and had asbestos removed.  He said that the building was closed off to most military personnel, but he was required to work in the building for the issuance of supplies and other materials.

A CT scan performed in November 2006 revealed the presence of a calcified granuloma of the left upper lung lobe.  The interpreter opined that the presence of calcified left hilar and mediastinal lymph nodes was consistent with prior granulomatous infection or an inflammatory process.

In August 2010, the Veteran reiterated that while on active duty, he worked in an airplane hangar that had wet and falling ceiling tiles.  He related that he reported his working conditions to a supervisor, and the conditions were documented in his service records.  He submitted a statement from a former military supervisor, N.M., which reflects that the Veteran had to work for about five years while on active duty in a building that was condemned and deemed not for habitable use due to asbestos.

The Board recognizes that the Veteran has claimed service connection for "residuals of asbestos exposure."  The Veteran and his former service supervisor have credibly asserted that the Veteran worked multiple years as a supply clerk in a decaying building that was condemned for asbestos removal.  Additionally, the presence of the DD form 2493-1 in the Veteran's service records supports the Veteran's assertions.  As such, the Board finds that the evidence of record indicates that the Veteran was exposed to asbestos while he was on active duty.

The Board notes that none of the medical evidence of record contains a diagnosis of asbestosis, and asbestosis is not a disease capable of lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  However, the service treatment records document that a lung granuloma developed during the Veteran's time on active duty (see X-ray reports from April 1987, December 1995, a CT report from January 1996, and X-ray report from July 1997), and current treatment records reflect that the granuloma still exists (see X-ray report from February 2002 and CT report from November 2006).  As a granuloma developed while the Veteran was on active duty and is still present, service connection for a granuloma is warranted.

Right Sacroiliitis

On VA examination in August 2000, the Veteran described periods that occurred one to two times yearly when he was unable to work due to back pain.  He reported that his pain was right-sided, in the lumbar region, and experienced with forward flexion and twisting during acute exacerbations.  The examiner observed that the Veteran had a full lumbar range of motion with pain at the right sacroiliac joint on rotation and through forward flexion.  The examiner noted that the Veteran was neurologically intact.  An X-ray study of the lumbar spine was interpreted as normal.  The examiner gave a diagnosis of right sacroiliitis.

A January 2001 record from a private treatment facility documents the Veteran's complaints of low back pain.

A private treatment record from February 2001 reflects that the Veteran had recently fallen while carrying some bags.  The examiner remarked that the Veteran was tender in the lower thoracic region, and spasm was observed in the thoracic area.  The neurosensory examination was intact.  The examiner gave a diagnosis of a thoracic sprain.

In September 2002, the Veteran remarked that the previous month he experienced a severe back problem with nerve pain that extended to his knee.  He said that his doctor gave him a steroid shot and recommended rest.  The Veteran indicated that he had to miss one week of work.

On VA examination in March 2003, the Veteran reported experiencing back pain that rated a 10 on a 1 (low) to 10 (high) pain scale four times a year.  He said that his pain would take about one month each time to subside.  The examiner performed a neurological examination and commented that there were no neurological findings.  The examiner opined that the Veteran's pains were most likely due to spondyloarthosis.

On VA examination in December 2004, the Veteran complained of low back pain in the right paraspinal area.  The Veteran remarked that he experienced pain and stiffness about twice a week that rated a 4 on a 1 (low) to 10 (high) pain scale.  He also had experienced two flares that lasted one to three weeks during the previous year.  He said that his flares rated a 10 on the same pain scale.  He related that during the flares, he was unable to get out of bed or perform his activities of daily living for about four days.  The examiner observed that the Veteran walked with a normal gait and posture.  The Veteran's hips were noted to be in alignment.  Tenderness was present over the right sacroiliac joint, and the musculature was normal.  Forward flexion of the thoracolumbar spine was to 110 degrees.  Extension was to 10 degrees.  Lateral extension was to 40 degrees bilaterally.  Rotation was to 25 degrees bilaterally.  Pain on the right side was observed with lateral bending and rotation.  The examiner found that the Veteran was able to heel-toe walk and squat.  There was no evidence of atrophy.  The examiner noted that the Veteran was able to bend from the waist against gravity 15 times which resulted in some stiffness but no pain, weakness, fatigue, or lack of endurance.  An X-ray study revealed minimal spurring of the L5 vertebral body; the lumbar vertebral bodies were otherwise uniform in height and density.

A VA X-ray examination in March 2005 revealed very minimal early osteoarthritic spurring of the L5 vertebral body.  The report interpreter stated that there was no fracture, subluxation, or any other significant bony pathology.

On his VA form 9 submitted in March 2005, the Veteran remarked that over the course of the year, he had to take either sick leave or annual leave when his back problems occurred.  He remarked that sometimes it was necessary to contact his personal physician for muscle relaxers, anti-inflammatories, and bedrest.

In September 2005, the Veteran remarked that during the prior month, he put his back out.  He said that his physician prescribed muscle relaxers and gave him two days off from work.  He wrote that he did not wish to be deemed unemployable.

In October 2005, the Veteran added that his back would flare about three or four times per year.  He said that his personal physician would prescribe muscle relaxers and bedrest.  He later stated that his back would go out three to five times a year which would require him to stay home an average of four to five days.  He mentioned that his office recently obtained an orthopedic chair for his work.  He said that he was afraid to take more time off from work for fear of being fired.

On private examination in October 2005, the Veteran reported having ongoing complaints relating to his back.  The examiner observed that the Veteran's back had no evidence of weakness, and the Veteran had good strength.  His strength was graded as 5+/5.  The neurosensory examination was deemed intact.

In January 2005, the Veteran complained that his back disorder had been getting worse.  He said that he had not documented all of the time he had to take off from work.  He remarked that his commute time was three hours every day, and he sat behind a computer for six hours each day.  He was afraid of losing his job if he took too many days off from work.

A January 2006 note from a private physician reflects that the Veteran was unable to return to work for four days.  The Veteran stated in January 2006 that his lower back was extremely painful.  Another private treatment note from later in January 2006 reflects that the Veteran was prescribed another three days off from work.  The Veteran submitted another statement in January 2006 in which he said that he had been given two weeks off from work due to his back problems.  He was prescribed physical therapy.

Another private treatment record from January 2006 reflects that the Veteran had ongoing low back pain.  The examiner remarked that the neurosensory examination was intact and gave a diagnosis of lumbosacral strain.  The examiner stated that the Veteran had no neurological deficit and was doing fairly well with physical therapy.

A physical therapy record from April 2006 reflects that the Veteran's lumbar range of motion was grossly within normal limits.

On VA examination in December 2006, the Veteran complained of pain in his lower right spine with episodes of severe back pain that caused him to be bedridden for approximately a week.  He related that he experienced episodes of severe pain in his back approximately three times a year that caused him to be bedridden for periods as long as a week.  During his periods of back pain, he had to use a cane for support.  The examiner noted that forward flexion of the thoracolumbar spine was to 80 degrees, and the Veteran was able to bring his fingertips to within six inches of the ground.  Extension was to 10 degrees with pain.  The examiner observed that the Veteran was not tender at the lumbosacral junction to ordinary pressure, and there was no significant pain to pressure in the sciatic notches.  X-rays revealed a slight calcification of the disk at L5-S1 with no significant deformity.  The diagnosis given was acute episodic myositis of the lumbosacral musculature, more pronounced on the right than on the left.  The examiner noted that the Veteran had episodic incidents of low back pain which were immobilizing but responsive to physical therapy such as bed rest and the use of a cane with some steroid use.

A December 2007 note from a private examiner reflects that the Veteran was advised to stay out of work for a single day.

A January 2008 private treatment record reflects that the Veteran had injured his back the previous month by bending over.  The examiner remarked that the Veteran had a decreased range of motion, but no deformities and no neurological deficits.

A March 2008 note from a private examiner reflects that the Veteran was prescribed four days off from work.

In July 2008, the Veteran stated that every time his back would go out, he had to take several days or weeks off from work.  

A July 2008 slip from a private examiner prescribed one day off of work.

In November 2008, the Veteran remarked that he experienced severe pain and discomfort about four to six times per year, and each episode would last from one week to 60 days.  He said that he saw a civilian doctor who would prescribe pain killers, muscle relaxers, and no work for at least a week or longer.  He said that he had been prescribed physical therapy.

On VA examination in May 2009, the examiner observed that the Veteran walked from the waiting room to the examination room with good gait, good posture, no pelvic tilt, and no limp.  The examiner remarked that forward flexion of the thoracolumbar spine was to 90 degrees with no pain, weakness, fatigue, or lack of endurance on repetitive motion.  Extension was to 30 degrees with no weakness, fatigue, or lack of endurance on repetitive motion.  Left and right lateral rotation was to 30 degrees with no pain, weakness, fatigue, or lack of endurance on repetitive motion.  The examiner further noted that the Veteran was able to stand on his toes and perform half a squat with no pain, weakness, fatigue, or lack of endurance.

With respect to the period prior to September 1, 2005, the evidence does not show that the Veteran is entitled to an initial rating in excess of 10 percent.  The August 2000, March 2003, and December 2004 VA examinations documented no postural abnormalities associated with the Veteran's back.  None of the medical evidence for this period shows listing of the whole spine to the opposite side.  A positive Goldthwaite's sign is also not documented in the medical evidence of record. 

As for motion, the words "slight," "moderate," "severe," and "marked" are not defined in the VA Schedule for Rating Disabilities.  Guidance is obtained from the amended regulations as the current definition of normal range of motion for the spine is based on medical guidelines in existence since 1984.  Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2011).  

The range of findings reported in the August 2000 and December 2004 VA examination reports show that the Veteran's low back disability was not manifested by muscle spasm on extreme forward bending, limitation of forward bending in the standing position or complete loss of lateral motion, even with pain.  As for additional functional loss due to weakened motion, incoordination, fatigability, flare-ups, etc., the December 2004 VA examiner found no pain, weakness, fatigue, or lack of endurance on repetitive motion.  Lastly, the VA examiners did not report any abnormal mobility on forced motion of the lumbar spine.  Thus, even with consideration of the Veteran's reports of pain, the Veteran is not entitled to an initial rating in excess of 10 percent under Diagnostic Code 5295. 

As for Diagnostic Code 5292, the range of motion findings referenced above show that the limitation of motion did not more nearly approximate moderate than slight.  Motion demonstrated on examination in August 2000 and December 2004 was full-even with pain.  Thus, the Veteran is not entitled to an initial rating in excess of 10 percent under Diagnostic Code 5292. 

As for Diagnostic Code 5293, the objective medical evidence of record shows that the Veteran's low back disability can, for this period of time, be described as mild.  The Veteran's description of the severity and duration of his symptoms is noted, but the medical evidence shows that his low back disability was only mildly disabling during the period prior to September 1, 2005.  As previously discussed, with pain, he still demonstrated full lumbar motion, and the VA examination reports show that the service-connected low back disability was primarily productive of only pain.  Although the Veteran has asserted that he had to take many weeks off from work due to back pain, there are no VA or private treatment records which show that the Veteran was prescribed bedrest by a physician prior to September 1, 2005.  Thus, the Veteran is not entitled to an initial rating in excess of 10 percent under Diagnostic Code 5293. 

With respect to the revised rating criteria for the period prior to September 1, 2005, the evidence does not show that the Veteran is entitled to an initial rating in excess of 10 percent.  As reviewed above, the range of motion findings on VA examination in August 2000 and December 2004 do not demonstrate forward flexion of the thoracolumbar spine was limited to less than 60 degrees, a combined range of motion of the thoracolumbar spine less than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  As demonstrated on VA examination in August 2000 and December 2004, the Veteran has had a full range of motion of the thoracolumbar spine, and on examination, he walked with a normal gait.  As such, under the revised rating criteria, the Veteran did not even meet the criteria for a 10 percent rating prior to September 1, 2005.  However, with consideration of pain and other DeLuca factors, a 10 percent rating for that time period is warranted.

The Board additionally notes that prior to September 1, 2005, the evidence of record indicates that no neurological abnormality was present attributable to the service-connected low back disorder, and although the Veteran has asserted that he had to take many weeks off from work due to back pain, the record does not contain prescriptions for bedrest from a physician for this time period.  Therefore, a higher rating is not warranted based on a neurological disability or incapacitating episodes.

With respect to the period from September 1, 2005, the evidence does not show that the Veteran is entitled to an initial rating in excess of 20 percent.  

In this regard, the Board notes that the Veteran's 20 percent evaluation for this time period has been allowed under Diagnostic Code 5243, for intevertebral disc syndrome.  As noted above, the Formula for Rating Intevertebral Disc Syndrome Based on Incapacitating Episodes defines an incapacitating episode as a period of acute signs and symptoms due to intevertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician (emphasis added).  As reviewed above, medical notes from private examiners show that the Veteran was prescribed a total of seven days of bedrest in January 2006, one day of bedrest in December 2007, four days of bedrest in March 2008, and one day of bedrest in July 2008.  Although the Veteran has stated that he has been prescribed weeks of bedrest, the medical documentation of record only demonstrates that he has been prescribed the aforementioned bedrest.  Thus, from September 1, 2005, although the Veteran may have taken considerably more time off from work, the medical evidence shows that the Veteran has been prescribed bedrest for no more than six days within any given 12-month period.  As such, the Veteran has not met the criteria for a 10 percent, much less a 20 percent, disability rating from September 1, 2005, according to the Formula for Rating Intevertebral Disc Syndrome Based on Incapacitating Episodes.

The Board has considered if a rating in excess of 20 percent could be assigned under the General Rating Formula for Diseases and Injuries of the Spine.  However, from September 1, 2005, forward flexion has not been limited to 30 degrees or less.  In fact, even accounting for additional limitations due to pain, the Veteran's forward flexion, at worse, has only been limited to 90 degrees.  Additionally, there is no evidence of record indicating that the Veteran experiences favorable ankylosis of the entire thoracolumbar spine.  As such, the Veteran did not even meet the criteria for a 10 percent rating under the General Rating Formula, even with consideration of DeLuca factors.  Therefore, based on range of motion findings, a disability rating in excess of 20 percent for a low back disability is not warranted.

The Board has also considered whether a separate compensable rating for neurological impairment in either lower extremity is warranted at any time during the rating period.  The Board acknowledges that the Veteran has complained of pain radiating into his lower extremities.  However, the Veteran's neurological findings at all his VA examinations and private examinations were normal.  Therefore, the Board finds that a separate evaluation for a neurological impairment is not warranted for any portion of the initial rating period. 

Consideration has been given to assigning a further staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1). 

The Court has held that the threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the disabilities are contemplated by the schedular criteria.  Additionally, while the Veteran has indicated that he has had to use up his sick leave and annual leave due to pain, the evidence shows that he has been able to maintain employment throughout the period of appeal.  There is no evidence of record indicating that the Veteran had claimed that he is unable to work as a result of his service-connected disabilities.  In fact, in September 2005, he wrote that he did not wish to be deemed unemployable.  Pain and some degree of interference with employment are accounted for in the schedular standards.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order. 


ORDER

Service connection for a granuloma, claimed as residuals of asbestos exposure, is granted.

An initial rating in excess of 10 percent prior to September 1, 2005, and in excess of 20 percent from September 1, 2005, for right sacroiliitis, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


